Exhibit 10.1

 

CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

 

This Consulting, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 24th day of April, 2014 (the “Effective Date”) by and
between DigiPath, Inc. (the “Company”), and ValueDriven CFO (“Consulting Firm”).

 

WHEREAS, the Company desires to engage David Williams (“Consultant”), an
employee of Consulting Firm, to provide certain services as set forth on
Schedule attached hereto and as specified from time to time by the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

 

1. Engagement. The Company hereby engages Consultant to perform, those duties
set forth in the Schedule attached hereto and such other duties as may be
requested from time to time by the Board of Directors of the Company. Consultant
hereby accepts such engagement upon the terms and subject to conditions set
forth in this Agreement.

 

2. Compensation. For the services rendered by Consultant under this Agreement,
the Company shall pay to Consulting Firm the compensation specified in the
Schedule which shall include travel time, subject to the terms and conditions
set forth in this Agreement.

 

3. Term and Survivability. The term of this Agreement shall be for a month to
month period from the Effective Date. In addition, this Agreement may be
terminated if either party materially fails to perform or comply with this
Agreement or any material provision hereof. Termination shall be effective five
(5) days after notice of such material failure to perform or comply with this
Agreement or any material provision hereof to the defaulting party if the
defaults have not been cured within such five (5) day period. Upon termination
of this Agreement the following sections of this Agreement shall survive such
termination: Sections 3, 5, 6, 7, 8, 10, 12 13 and 20.

 

4. Costs and Expenses of Consultant’s Performance. Except as set forth on the
Schedule, all costs and expenses of Consultant’s performance hereunder shall be
borne by the Consultant.

 

5. Taxes. Consulting Firm acknowledges and agrees that it is solely responsible
for the payment of any taxes and/or assessments imposed on account of the
payment of compensation to its employees (i.e. Consultant), pursuant to this
Agreement, including, without limitation, any unemployment insurance tax,
federal and state income taxes, federal Social Security (FICA) payments, and
state disability insurance taxes. The Company shall not make any withholdings or
payments of said taxes or assessments with respect to amounts paid to Consulting
Firm hereunder; provided, however, that if required by law or any governmental
agency, the Company shall withhold such taxes or assessments from amounts due
Consultant, and any such withholding shall be for Consultant's account and shall
not be reimbursed by the Company to Consultant. Consulting Firm expressly agrees
to make all payments of such taxes, as and when the same may become due and
payable with respect to the compensation earned under this Agreement.

 

6. Confidentiality. Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant's engagement by the Company. For purposes of this
Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates or of third
parties in the possession of the Company or any of its affiliates, and any
nonpublic technical, training, financial and/or business information treated as
confidential by the Company or any of its affiliates, whether or not such
information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder. For purposes of this Agreement,
"Trade Secrets" shall include, without limitation, any formula, concept,
pattern, processes, designs, device, software, systems, list of customers,
training manuals, marketing or sales or service plans, business plans, marketing
plans, financial information, or compilation of information which is used in the
Company's business or in the business of any of its affiliates. Any information
of the Company or any of its affiliates which is not readily available to the
public shall be considered to be a Trade Secret unless the Company advises
Consultant in writing otherwise. Consultant acknowledges that all of the
Confidential Information is proprietary to the Company and is a special,
valuable and unique asset of the business of the Company, and that Consultant's
past, present and future engagement by the Company has created, creates and will
continue to create a relationship of confidence and trust between the Consultant
and the Company with respect to the Confidential Information. Furthermore,
Consultant shall immediately notify the Company of any information which comes
to its attention which might indicate that there has been a loss of
confidentiality with respect to the Confidential Information. In such event,
Consultant shall take all reasonable steps within its power to limit the scope
of such loss.

 

7. Return of the Company’s Proprietary Materials. Consultant agrees to deliver
promptly to the Company on termination of this Agreement for whatever reason, or
at any time the Company may so request, all documents, records, artwork,
designs, data, drawings, flowcharts, listings, models, sketches, apparatus,
notebooks, disks, notes, copies and similar repositories of Confidential
Information and any other documents of a confidential nature belonging to the
Company, including all copies, summaries, records, descriptions, modifications,
drawings or adaptations of such materials which Consultant may then possess or
have under its control. Concurrently with the return of such proprietary
materials to the Company, Consultant agrees to deliver to the Company such
further agreements and assurances to ensure the confidentiality of proprietary
materials. Consultant further agrees that upon termination of this Agreement,
Consultant's, employees, consultants, agents or independent contractors shall
not retain any document, data or other material of any description containing
any Confidential Information or proprietary materials of the Company.

 

8. Assignment of Proprietary Rights. Other than the Proprietary Rights listed on
the Schedule attached hereto, if any, Consultant hereby assigns and transfers to
the Company all right, title and interest that Consultant may have, if any, in
and to all Proprietary Rights (whether or not patentable or copyrightable) made,
conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant's
engagement by the Company which relate in any manner to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Consultant or by any of the work
Consultant has performed or may perform for the Company.

 

Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant's engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant represents and covenants to the Company
that there are no Proprietary Rights relating to the Company's business which
were made by Consultant prior to Consultant's engagement by the Company.
Consultant agrees promptly to disclose in writing to the Company all Proprietary
Rights in order to permit the Company to claim rights to which it may be
entitled under this Agreement. With respect to all Proprietary Rights which are
assigned to the Company pursuant to this Section 8, Consultant will assist the
Company in any reasonable manner to obtain for the Company's benefit patents and
copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Consultant will execute, when requested, patent and copyright
applications and assignments thereof to the Company, or other persons designated
by the Company, and any other lawful documents deemed necessary by the Company
to carry out the purposes of this Agreement. Consultant will further assist the
Company in every way to enforce any patents, copyrights and other Proprietary
Rights of the Company.

 

9. Trade Secrets of Others. Consultant represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Agreement.

 

10. Other Obligations. Consultant acknowledges that the Company, from time to
time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work hereunder or regarding the confidential nature of such
work. Consultant agrees to be bound by all such obligations and restrictions and
to take all action necessary to discharge the obligations of the Company
hereunder.

 

11. Independent Contractor. Consultant shall not be deemed to be an employee or
agent of the Company for any purpose whatsoever. Consultant shall have the sole
and exclusive control over its employees, consultants or independent contractors
who provide services to the Company, and over the labor and employee relations
policies and policies relating to wages, hours, working conditions or other
conditions of its employees, consultants or independent contractors.

 

12. Non-Solicit. Company will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Consultant, or otherwise seek to
adversely influence or alter such individual's relationship with the Consultant;
or (ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Consultant to terminate or otherwise
alter his, her or its relationship with the Consultant or any of its affiliates.
Section 12 does not apply to individuals or entities known to the Company
previous to the Effective Date.

 

13. Equitable Remedies. In the event of a breach or threatened breach of the
terms of this Agreement by Consultant, the parties hereto acknowledge and agree
that it would be difficult to measure the damage to the Company from such
breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.

 

14. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the Municipal and Superior Courts for
Orange County, California or the Federal District Court for the Central District
of California and all related appellate courts, and the parties hereby consent
to the jurisdiction of such courts, and that venue shall be in Los Angeles
County, California.

 

15. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

 

16. Attorneys Fees. Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys' fees, incurred by the prevailing party
in connection with such action or proceeding.

 

17. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Consultant without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.

 

18. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

 

19. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

 

20. Indemnification. The Company shall indemnify, defend and hold harmless
Consulting Firm and Consultant from and against any and all liability, loss,
damage, expense, claims or suits arising out of: (i) Company’s breach of this
Agreement, including any representations warranty contained herein; or (ii) the
Services provided by Consultant, provided such claim does not in any manner
arise from Consultant’s grossly negligent or willful act or omission.
Additionally, Consultant will be covered under the Director’s and Officer’s
policy of the Company.  The Company will provide evidence of coverage to the
Consultant. 

 

21. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice)

 

(i) If to the Company:



 

(ii) If to the Consultant:

David Williams



 

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the Effective Date
written above.

 

 

David Williams

ValueDriven CFO

 

/s/ David Williams

By: _________________________________

Name: David Williams

 

 

The Company

 

/s/ Todd Denkin

By:_________________________________

Name: Todd Denkin



Title: President

 

 

Schedule

 

1. DUTIES

The Consultant shall be referred to as Interim CFO and Secretary of the Company

Financial and legal duties required to assist with the following

a)Provide financial consulting assistance to the Company with respect to certain
accounting, filing and financial reporting requirements

b)Draft contracts and other legal documents

c)Oversee reviews and audits.

d)Timely make appropriate and necessary filings.

e)Perform additional duties from time to time as requested by email from the
Company which may include but is not limited to the following:

·legal

·accounting

·derivative accounting

·drafting of financials

·responses to comment letters

·filings

 

2. SCHEDULE AND COMITTMENT OF TIME:

If at any time during the performance of this contract any phases of the
required tasks appear to be impossible of execution or if any phase cannot be
completed on schedule, it is agreed that Consultant will notify Company within
one (1) day of such determination. At the time of such notification Consultant
shall explain to Company why a particular task is impossible to complete and
propose alternative procedures for achieving the desired result.

 

3. REPORTING SCHEDULE:

Consultant shall report to the Board of Directors or their designee regularly,
and not less frequent than twice per month progress on the tasks enumerated
above.

 

4. COMPENSATION AND PAYMENT TERMS:

 

The Consultant shall be paid $5,000 per month for the above services.

 

Consultant shall bill semi-monthly. All amounts shall be paid within 5 days of
invoice.

 

4 EXPENSES:

Company agrees to reimburse Consultant for other reasonably necessary expenses
which shall be paid at the end of every month. However, should such expenses
exceed $500 in any given calendar month; such expenses shall be pre-approved in
advance by Company in order to qualify to reimbursement. An email authorization
by an officer of Company shall be deemed a valid approval.

